Citation Nr: 0803377	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  05-38 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel







INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1953.  The veteran awards include the Purple Heart, 
Combat Infantryman Badge, Korean Service Medal, and the 
United Nations Service Medal. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  


FINDINGS OF FACT

1.  The veteran is service connected for PTSD, evaluated as 
50 percent disabling.  The veteran is also receiving 100 
percent for pension due to the nonservice connected residuals 
of a cerebrovascular accident and hypertension.  

2.  The veteran had a stroke in 2002, shortly after he was 
diagnosed with PTSD.  He is currently bedridden and 
incoherent.  He is disoriented as to time and place.  He 
experiences panic attacks about eight times a day for 
approximately 15 minutes at a time.

3.  The medical evidence of record does not demonstrate that 
the veteran is unemployable solely due to his service-
connected disability.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.340, 3.341(a), 4.16, 4.25 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations 

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements.  
If there is only one service-connected disability, this 
disability should be rated at 60 percent or more, if there 
are two or more disabilities, at least one should be rated at 
40 percent or more with sufficient additional service-
connected disability to bring the combination to 70 percent 
or more.  38 C.F.R. § 4.16(a).

In determining whether an appellant is entitled to a total 
disability rating based upon individual unemployability, the 
appellant's non-service-connected disabilities and his 
advancing age are not for consideration.  See 38 C.F.R. § 
3.341(a) (1992); Hersey v. Derwinski, 2 Vet. App. 91, 94 
(1992).  The Board's task is to determine whether there are 
circumstances apart from the non-service-connected conditions 
and advancing age which would justify a total disability 
rating based on unemployability.  In other words, the Board 
must determine if there are circumstances, apart from non-
service-connected disabilities, that place this veteran in a 
different position than other veterans.  See 38 C.F.R. § 
4.16(a) (1992).  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1995).  The central inquiry is, "Whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993). 

For purposes of the analysis below, the Board notes that the 
veteran's PTSD is currently rated at 50 percent under 
Diagnostic Code (DC) 9411.  A 50 percent rating is assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, DCs 9411 (2007).

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411.

Additionally, the Global Assessment of Functioning (GAF) is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  GAF scores ranging from 71 to 80 
reflect that if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument) and result in 
no more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  GAF scores from 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well.  GAF scores between 51 
and 60 are reflective of moderate symptoms (e.g., flat effect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupation, or school 
functioning, e.g., few friends, conflicts with peers or co- 
workers).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  Analysis 

The veteran seeks entitlement to a total rating based on 
individual unemployability due to his service-connected 
disability.  Specifically, he contends that his service-
connected PTSD renders him totally incapacitated for 
employment purposes.  The veteran has been out of work since 
2001, when he suffered a cerebral vascular accident.  The 
stroke has left the veteran completely bedridden.

In this case, the percentage criteria for TDIU are not met.  
The veteran is service-connected for PTSD, but his rating is 
50 percent.  As noted above, if there is only one service-
connected disability, this disability should be rated at 60 
percent or more.  Here the veteran's PTSD rating is 50 
percent and the evidence fails to show that a higher rating 
is warranted.

August 2001 VA treatment records show that the veteran had 
been receiving individual/family counseling from a social 
worker to help cope with the recent death of his son and with 
anxiety problems associated with PTSD symptoms.  The examiner 
noted that at the time of the visit the veteran was well-
groomed and appropriately dressed and maintained good eye 
contact.  He also did not have abnormal mannerisms and 
"showed no loosening of associations or abnormalities of 
rate or rhythm of speech."  His affect was depressed and 
appropriate to content.  The veteran also stated that he felt 
depressed, had trouble sleeping and became anxious in certain 
situations like elevators and cars.  The veteran was well 
oriented but experienced mild deficits in attention.  He 
reported avoiding social situations out of fear of 
embarrassing himself and tended to exhibit distrust and 
suspiciousness towards others.  The examiner noted that the 
veteran re-experiences traumatic events through intrusive and 
distressing recollections and perceptions, distressing dreams 
of the events, intense psychological distress at exposure to 
internal cues that symbolize the traumatic event, and through 
psychological reactivity on exposure to symbolic cues.  The 
veteran was given a GAF score of 51, showing moderate to 
serious impairment in social and occupational functioning.

Treatment records from February 2002 show that after the 
veteran's stroke he was "mutest and unspontaneous."  
According to his family, he was disoriented and his memory 
was severely affected by the stroke.  

The veteran received a VA examination for PTSD in September 
2003.  The examiner stated that since the veteran's stroke he 
has extreme difficulty expressing himself and is able to 
answer yes or no by shaking his head.  However, the examiner 
noted that the veteran is still having severe PTSD symptoms 
manifested by being awakened from sleep by crying.  During 
the day, he appears frightened and begins to cry.  The 
examiner states that the veteran's mental symptoms began in 
1953, when he had problems sleeping and flashbacks.  His 
current symptoms are nightmares, flashbacks, sleep 
disturbance, depression and anxiety.  The symptoms occur 
daily, with each occurrence lasting for several hours.  Since 
his stroke, he remains housebound and cannot communicate.  
The veteran is unable to perform activities of daily living 
and requires total care since his stroke.  He received a GAF 
score of 9.  

The veteran's evaluation of 50 percent due solely to his 
service-connected PTSD is accurate.  As discussed above, a 50 
percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, DC 9411 (2007).  Before the stroke, VA 
reports indicate no impairment in the veteran's thought 
process, communication, or speech.  Nor do they indicate 
obsessional rituals or suicidal tendencies.  Therefore, the 
veteran's mental status warrants a 50 percent rating and no 
higher.  As previously stated, the percentage criteria for 
TDIU are not met.

Despite the foregoing, a total disability rating for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation because of service-
connected disability.  38 C.F.R. § 4.16(a).  A review of the 
record reveals that the evidence weighs against the veteran's 
claim in this regard as well.

There is no doubt that the veteran's PTSD is still very 
active and that the symptoms affect his daily life.  He 
experiences sleeplessness and crying due to his PTSD.  After 
his stroke, however, the record clearly shows that the 
veteran became incapacitated, he loss the ability to care for 
himself, and noncommunicative.  The veteran's stroke symptoms 
may appear to mimic symptoms of PTSD, but these symptoms only 
arose after the stroke.  It is clear that the veteran's 
status is due to the unfortunate residuals of his stroke.  

The Board also notes that two doctors' letters were included 
in the file.  The first letter from Dr. M.G. states that the 
veteran is unable to walk or work "due to his medical 
condition."  While the Board agrees with this assessment, 
the doctor does not indicate what the medical condition is 
and whether he is referring to the veteran's PTSD or stroke.  
The letter from Dr. D.R. states that the veteran "suffered a 
devastating cerebral vascular accident in September 2001.  
This has left the veteran completely incapacitated."  This 
reinforces the fact that the veteran cannot work due to his 
stroke.

The Board truly empathizes with the veteran's plight and is 
cognizant of the veteran's honorable service.  The Board is 
bound in its decisions, however, by the regulations of the 
Department, instructions of the Secretary and precedent 
opinions of the General Counsel of the VA.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.101 (2007).  Because the 
Board cannot consider non-service-connected disabilities, the 
claim of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability must be denied.  The Board considered the 
applicability of the "benefit of the doubt" doctrine; 
however, the record does not demonstrate an approximate 
balance of positive and negative evidence as to warrant the 
resolution of this matter on that basis.  
38 U.S.C.A. § 5107(b).  The claim is denied. 

III. Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
that VA will request that the claimant provide any evidence 
in his possession that pertains to the claim.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in July 2004, prior to the 
initial adjudication of the claim.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate a claim for TDIU.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of July 2004 stated that he would 
need to give VA enough information about the records so that 
it could obtain them for him.  Finally, he was told to submit 
any medical records or evidence in his possession that 
pertained to the claim.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), he was provided with notice of the type of 
evidence necessary to establish a disability rating in a 
March 2006 letter.  While this letter was sent after the 
November 2004 decision, the Board determines that the veteran 
is not prejudiced, because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records and treatment records.  VA also provided the 
veteran with an examination in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


